UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4544


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HUA FANG, a/k/a Hana Fang Tjossem, a/k/a Hwa Bang Fang,
a/k/a Bang Hwa Fang,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:12-cr-00529-GBL-1)


Submitted:   May 19, 2014                     Decided:   May 23, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John C. Gardner, GARDNER & MENDOZA, P.C., Virginia Beach,
Virginia, for Appellant.   Ryan K. Dickey, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hua Fang appeals the district court’s judgment after

the jury convicted her of attempted unlawful naturalization in

violation of 18 U.S.C. § 1425(a) (2012) and false statement in a

naturalization           matter      in     violation       of    18    U.S.C.      § 1015(a)

(2012).     Fang’s attorney has filed a brief pursuant to Anders v.

California,        386 U.S. 738     (1967),     asserting,       in    his   opinion,

there   are       no    meritorious        grounds    for     appeal    but    raising    the

issue of whether there was sufficient evidence to convict Fang

of the indicted charges.                  Fang was notified of her right to file

a pro se supplemental brief but has not done so.                          We affirm.

              A        defendant     challenging        the       sufficiency        of   the

evidence faces a heavy burden.                     United States v. Cone, 714 F.3d
197, 212 (4th Cir. 2013) (citation and quotations omitted).                               We

do not review the credibility of the witnesses and assume that

the jury resolved all contradictions in the testimony in favor

of the Government.             Id.    We must uphold a jury verdict if there

is substantial evidence, viewed in the light most favorable to

the Government, to support it.                     United States v. Al Sabahi, 719
F.3d 305, 311 (4th Cir.), cert. denied, 134 S. Ct. 464 (2013)

(citation     and        quotations        omitted).        Substantial       evidence    is

“evidence     that        a   reasonable      finder     of      fact   could    accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                      United States v. Burgos, 94

                                               2
F.3d 849, 862 (4th Cir. 1996) (en banc).                        We have reviewed the

record and conclude that the evidence was sufficient to support

Fang’s convictions.

               In accordance with Anders, we have reviewed the entire

record       and   have    found     no     meritorious         issues       for    appeal.

Accordingly,       we   affirm     the     district      court’s      judgment.           This

court       requires    that     counsel    inform       his    or     her      client,     in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                      If the client requests

that    a    petition     be   filed,     but    counsel    believes         that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                            Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions    are    adequately       presented         in   the      materials

before      this   court   and    argument       would    not    aid      the    decisional

process.

                                                                                    AFFIRMED




                                             3